DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:  line 12 ends with a period that should be replaced with a semi colon.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 12 ends with a period that should be replaced with a semi colon.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 8,783,534) in view of Bedsaul, Sr. (US 3,285,482), Davis (US 2014/0231476) and Koppe (US 2009/0159471).
Regarding claims 1-2, 9 and 16, Marshall discloses a multipurpose hands-free carrying apparatus (Figure 1), comprising: a main body 60; an upper bracket 80; a lower bracket 100; a retaining portion 160; wherein the upper bracket curvingly extends from the main body (see Figure 5, to the degree claimed the upper bracket curves from the base to the tip 126); is oriented perpendicular to the main body (Figure 5); comprises a first receiving portion 82, the lower bracket curvingly extends from the main body (see Figure 5, to the degree claimed the lower bracket curves from the base to the tip 146); is positioned proximate to the upper bracket (Figure 1); is oriented perpendicular to the main body (Figure 5); comprises a second receiving portion 102; the retaining portion 160 extends from the main body opposite the upper bracket (Figure 2 and 5); is coupled to the main body; is positioned proximate to the 
However, Bedsaul discloses a similar hands free carrying device having a main body 12, bracket/support 13/14 and first and second support sections 10/20/21 that longitudinally and curvingly extending from opposite sides of the main body. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide similar support sections extending from the main body of Marshall in order to support the device around the user’s leg and distribute the weight of the item being carried. 
Additionally, Davis teaches similar hands free carrying device with a main body and bracket 36/56, wherein Davis discloses using an aperture 58 in the device to reduce the weight thereof – see paragraph 0037, second sentence of page 3 in the specification. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide an aperture in various parts of the Marshall device (including the main body, or upper and lower brackets) in order to reduce the weight of the device. 
Finally, Koppe teaches a similar retaining portion 30 on a belt mounted carrier, wherein the retaining portion is resiliently mounted to the main body 22 – see paragraphs [0040. 0042, and 0043]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the device of Marshall from a similar resilient material to enable the retaining portion to be easily secured on the user’s belt. 



Claims 3-8, 10-15, 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Bedsaul, Sr., Davis and Koppe, as applied to claims 1-2, 9 and 16 above, and further in view of McDonald (US 9,044,081).

Regarding claims 6-7, 13-14, 18-19, the support members 10/20/21 taught by Bedsaul curvingly extend from opposite sides of the main body – see Figure 1. 
Regarding claims 8, 15 and 20, the retaining portion 130 of Marshall (modified by Koppe) is configured to press the garment against the main body and thereby demountably couple the apparatus to a garment (e.g. belt). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY N SKURDAL/               Primary Examiner, Art Unit 3734